Name: COMMISSION REGULATION (EC) No 1424/97 of 23 July 1997 fixing the export refunds on white sugar and raw sugar exported in its unaltered state
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 24. 7 . 97 | EN I Official Journal of the European Communities No L 196/21 COMMISSION REGULATION (EC) No 1424/97 of 23 July 1997 fixing the export refunds on white sugar and raw sugar exported in its unaltered state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 1 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), and in particular point (a) of the first subparagraph of Article 19 (4) thereof, Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for sugar according to destination; Whereas, in special cases, the amount of the refund may be fixed by other legal instruments; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (6), as last amended by Regulation (EC) No 1 50/95 Q, are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (8), as last amended by Regulation (EC) No 1482/96 (9); Whereas the refund must be fixed every two weeks; whereas it may be altered in the intervening period; Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Regulation (EEC) No 1785/81 provides that when refunds on white and raw sugar, undenatured and exported in its unaltered state, are being fixed account must be taken of the situation on the Community and world markets in sugar and in particular of the price and cost factors set out in Article 17a of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account; HAS ADOPTED THIS REGULATION: Whereas the refund on raw sugar must be fixed in respect of the standard quality; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (3), as amended by Regula ­ tion (EC) No 3290/94 (4); whereas, furthermore , this refund should be fixed in accordance with Article 17a (4) of Regulation (EEC) No 1785/81 ; whereas candy sugar is defined in Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector (*); whereas the refund thus calculated for sugar containing added flavouring or colouring matter must apply to their sucrose content and, accordingly, be fixed per 1 % of the said content; Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, are hereby fixed to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 24 July 1997. (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 206, 16 . 8 . 1996, p. 43 . H OJ No L 89, 10 . 4 . 1968, p. 3 . (&lt;) OJ No L 349, 31 . 12 . 1994, p. 105 . Is) OJ No L 214, 8 . 9 . 1995, p. 16 . (&lt;) OJ No L 387, 31 . 12 . 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5. 1993, p. 106. 0 OJ No L 188 , 27. 7. 1996, p. 22. No L 196/22 EN Official Journal of the European Communities 24. 7. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 23 July 1997 fixing the export refunds on white sugar and raw sugar exported in its unaltered state Product code Amount of refund  ECU/ 1 00 kg  1701 11 90 9100 33,55 (') 1701 11 90 9910 33,53 (') 1701 11 90 9950 (2) 1701 12 90 9100 33,55 (') 1701 12 90 9910 33,53 (') 1701 12 90 9950 (2)  ECU/ 1 % of sucrose x 100 kg  1701 91 00 9000 0,3647  ECU/ 1 00 kg  1701 99 10 9100 36,47 1701 99 10 9910 36,47 1701 99 10 9950 36,47 l  ECU/ 1 % of sucrose x 100 kg  1701 99 90 9100 0,3647 (') Applicable to raw sugar with a yield of 92 %; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 17a (4) of Regulation (EEC) No 1785/81 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14).